EXHIBIT ARTICLES OF INCORPORATION OF HARTMAN SHORT TERM INCOME PROPERTIES XX, Inc. ARTICLE I ORGANIZATION Hartman Short Term Income Properties XX, Inc. (the "Company") is a Maryland Corporation within the meaning of the Maryland General Corporation Law ("Maryland Corporation Law"). ARTICLE II NAME AND CERTAIN DEFINITIONS Section 2.1. Name. The name of the Company is "Hartman Short Term Income Properties XX, Inc." The Board of Directors of the Company (the "Board of Directors") may determine that the Company may use any other designation or name for the Company. Section 2.2. Certain Definitions.
